Name: 91/601/EEC: Commission Decision of 12 November 1991 cancelling Decision 91/147/EEC adopting protective measures against cholera in respect of imports of fruit and vegetables from Peru
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-11-26

 Avis juridique important|31991D060191/601/EEC: Commission Decision of 12 November 1991 cancelling Decision 91/147/EEC adopting protective measures against cholera in respect of imports of fruit and vegetables from Peru Official Journal L 324 , 26/11/1991 P. 0035 - 0035COMMISSION DECISION of 12 November 1991 cancelling Decision 91/147/EEC adopting protective measures against cholera in respect of imports of fruit and vegetables from Peru (91/601/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), and in particular Article 19 (7) thereof, Whereas protective measures against cholera in respect of imports of fruit and vegetables from Peru were adopted by Commission Decision 91/147/EEC (2); whereas in view of the urgency of the situation the Commission adopted on its own initiative the said Decision; whereas the situation has worsened since then and countries bordering Peru have also been affected by cholera; Whereas there is a risk that the epidemic might spread even further; whereas it is advisable therefore to replace the safeguard measure in respect of Peru by a wider and more general Community Regulation; whereas it is advisable to establish a simplified procedure allowing frequent and rapid amendments to the Community Regulation according to the development of the situation; whereas the Commission shall present proposals on this subject to the Council; Whereas it is advisable, in these circumstances, to cancel Decision 91/147/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/147/EEC is cancelled. The cancellation shall take effect on the day of entry into force of Council Regulation (EEC) No 3185/91 of 22 October 1991 adopting measures in respect of imports of fruit and vegetables from certain regions affected by cholera (3). Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 73, 20. 3. 1991, p. 35. (3) OJ No L 303, 1. 11. 1991, p. 1.